PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Askan, Yoldas
Application No. 16/006,534
Filed: June 12, 2018
For: METHOD OF GENERATING A SMOOTH IMAGE FROM POINT CLOUD DATA
:
:
:
:	DECISION ON PETITION
:
:
:


CORRECTED DECISION

This is a corrected decision on the petition filed October 22, 2021, to revive the above-identified 
application under the unintentional provisions of 37 CFR 1.137(a).  The Decision mailed 
November 29, 2021, is hereby vacated.  

The petition is DISMISSED

The rules and statutory provisions governing the operations of the U.S. Patent and Trademark Office require payment of a fee on filing each petition to revive an abandoned application for patent based on unintentional delay or to accept an unintentionally delayed payment of a fee for issuing a patent.  In this instance, the fee required by law is $1,050.00.  

The petition in the above-identified application was not accompanied by the correct payment of the required fee.  No consideration on the merits can be given to the petition until the required fee is received. 
 
Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions


By internet:		EFS-Web1 


Any questions concerning this matter may be directed to the undersigned at (571) 272-1058.  
 

/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions






    
        
            
    

    
        1 http://portal.uspto.gov/ (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)